Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered June 12, 1989, convicting defendant after jury trial of grand larceny in the fourth degree, for which he was sentenced as a second felony offender to 2 to 4 years, unanimously affirmed.
Defendant was convicted of a chain snatching on a subway car. The victim pursued him, followed by a police officer, until defendant was apprehended by another police officer. A bystander on the train walked up to police and spontaneously identified defendant as the perpetrator. With respect to the bystander’s identification, since this was not a police arranged identification procedure, the People were not required to provide notice pursuant to CPL 710.30 (1). (People v Gissendanner, 48 NY2d 543, 552; see, People v Berkowitz, 50 NY2d 333, 338, n 1; People v Logan, 25 NY2d 184, 193, cert denied 396 US 1020.)
Defendant’s contention that the trial court impermissibly interfered with examination of witnesses is meritless. The trial court, on a very limited basis, only clarified certain questions, a permissible exercise of the court’s responsibility (cf., People v Yut Wai Tom, 53 NY2d 44).
The court erroneously instructed the jury that defendant’s identity "must be shown with sufficient certainty to preclude a reasonable possibility of mistake”. However, the identification *144charge as a whole conveyed the appropriate principles, and this single misstatement does not warrant reversal. Nor, in this direct evidence case, did the trial court’s interjection of a moral certainty standard in its reasonable doubt instruction, warrant reversal. (See, e.g., People v Jones, 156 AD2d 718, lv denied 75 NY2d 920.)
We have considered the remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ross, Asch and Smith, JJ.